Citation Nr: 1739758	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  00-00 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for right knee injury, status post partial meniscectomy, rated 20 percent disabling prior to July 18, 2003, and 30 percent disabling from July 18, 2003 to September 11, 2003, to include on an extraschedular basis.

2.  Entitlement to an initial rating in excess of 10 percent for traumatic arthritis, right knee with limitation of motion, to include on an extraschedular basis.

3. Entitlement to a rating in excess of 60 percent for right knee arthroplasty from November 1, 2004, to include on an extraschedular basis.

4. Entitlement to a total disability rating based on individual unemployability (TDIU) prior to November 1, 2004, based on extraschedular consideration under 38 C.F.R. § 4.16(b) (2016).




REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from April 1971 to August 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Department of Veterans Affairs (VA), Regional Office (RO).

In September 2006, the Veteran testified before the Board via video conference.  A transcript of the hearing is associated with the claims file.  In June 2017, the Board notified the Veteran that the VLJ who conducted his hearing had retired and that he had the option to request another hearing before a sitting VLJ.  In June 2017, the Veteran indicated that he did not want another hearing.

Historically, in January 2008 the Board denied entitlement to increased disability ratings for the Veteran's right knee disability.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  Per a Joint Motion for Remand (JMR) and August 2009 Court Order, the decision was vacated and remanded for development consistent with the JMR.  This matter then returned to the Board in October 2010 at which time it was remanded for additional development consistent with the JMR.  The Board again denied the claims in a May 2013 decision.  The Veteran appealed and per a JMR and February 2014 Court Order, the decision was vacated and remanded for development consistent with the JMR.  In October 2014 and August 2016, the Board remanded these matters for additional development.  These matters have returned to the Board for consideration.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  Prior to September 12, 2003, the Veteran's symptoms of right knee injury, status post partial meniscectomy, were analogous to other impairment of the knee, severe subluxation or instability of the knee.

2.  Prior to September 12, 2003, the Veteran's right knee arthritis did not cause compensable loss of range of motion or involve two or more major joint groups.

3.  From November 1, 2004, the Veteran's right knee arthroplasty has been manifested by severe weakness and pain, but does not more closely resemble an amputation of a lower extremity at the upper third of the thigh. 

4.  The schedular criteria are adequate for rating the Veteran's right knee disability for the entire pendency of the claim. 

5.  Prior to November 1, 2004, the weight of the evidence is against a finding that the Veteran's service-connected right knee disability or spine disability was of such nature and severity as to prevent him from securing or following substantially gainful employment.




CONCLUSIONS OF LAW

1. Prior to July 18, 2003, the criteria for an initial 30 percent rating, but not higher, for right knee injury, status post partial meniscectomy, have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.68, 4.71a, Diagnostic Codes 5299-5257, 5258, 5260, 5261 (2016).

2.  Prior to September 12, 2003, the criteria for a disability rating in excess of 30 percent for a right knee injury, status post partial meniscectomy, to include on an extraschedular basis, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.10, 4.68, 4.71a, Diagnostic Codes 5299-5257, 5258, 5260, 5261 (2016).

3.  The criteria for an initial disability rating in excess of 10 percent for traumatic arthritis of the right knee, limitation of motion, to include on an extraschedular basis, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, Diagnostic Codes 5003, 5010, 5260, 5261 (2016).

4.  The criteria for a disability rating greater than 60 percent for right knee arthroplasty from November 1, 2004, to include on an extraschedular basis, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.68, 4.71a Diagnostic Code 5055 (2016). 

5. The criteria for a TDIU prior to November 1, 2004, to include on an extraschedular basis, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Ratings

The Veteran seeks increased ratings for his right knee disability.  Procedurally, in June 1999, the Veteran filed a claim to reopen a previously denied claim of entitlement to service connection for a right knee disability.  The RO granted service connection in October 2002 and assigned an initial 10 percent rating for traumatic arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5010.  The RO also granted an initial 20 percent disability rating under Diagnostic Code 5258 for right knee injury, status post partial meniscectomy, from June 15, 1998; a temporary total disability rating from September 27, 2001, to November 30, 2001; and a 20 disability rating from December 1, 2001.  The Veteran appealed the assigned ratings.

In the September 2003 statement of the case (SOC), the Decision Review Officer (DRO) changed the diagnostic code for right knee injury, status post partial meniscectomy from Diagnostic Code 5299-5258 to Diagnostic Code 5299-5257.  The DRO explained that the Veteran's right knee should have been rated as analogous to instability of the knee and stated that the Veteran met the criteria for a 20 percent rating prior to July 18, 2003 and the criteria for a 30 percent rating thereafter under Diagnostic Code 5299-5257.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992) (any change in a diagnostic code by VA must be specifically explained).  Notably, this change was overlooked in subsequent rating actions.

In March 2004, the Veteran was awarded a temporary total disability rating under 38 C.F.R. § 4.30 from September 12, 2003, to October 31, 2004, and then 10 percent under Diagnostic Code 5010, beginning in November 1, 2004.

In March 2006, the DRO discontinued the ratings under Diagnostic Codes 5299-5257 and 5010 as of September 12, 2003 due to the Veteran's total knee replacement surgery.  At that time the DRO continued the temporary total disability rating from September 12, 2003 to October 31, 2004, and assigned a 30 percent rating as of November 1, 2004 under 38 C.F.R. § 4.71a, Diagnostic Code 5055, knee replacement.

In April 2007, the right knee disability was rated as 60 percent disabling, under Diagnostic Code 5055, effective November 1, 2004.  The Veteran seeks increased ratings for the entire pendency of the claim, to include ratings on an extraschedular basis.

Generally, disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

The Board will address the disability ratings assigned for the Veteran's right knee disability during each stage over the course of this appeal but will not address the periods when he was awarded a temporary total evaluation.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

A. Right Knee Disability prior to September 12, 2003

During this period, the Veteran's right knee injury, status post partial meniscectomy, was initially rated 20 percent disabling under Diagnostic Code 5299-5258 as analogous to dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint.  A designation of a diagnostic code that ends in "99" reflects that the disability is a condition not specifically listed in the Rating Schedule, and hyphenation with another diagnostic code indicates that the disability has been rated as analogous to the second code listed.  See 38 C.F.R. §§ 4.20, 4.27.  

In September 2003, the DRO changed the diagnostic code to Diagnostic Code 5299-5257 (other impairment of the knee, recurrent subluxation and lateral instability) and explained that while the June 2002 VA examination did not show instability of the knee, the Veteran demonstrated muscle atrophy and significant functional loss due to restricted endurance and painful motion, which was analogous to a 20 percent rating under Diagnostic Code 5299-5257.  Id.; See also Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  The DRO found that a 30 percent rating was warranted under this diagnostic code as of July 18, 2003.  See 38 C.F.R. §§ 4.20, 4.27, 4.71a.

A separate 10 percent rating was assigned under Diagnostic Code 5010 for traumatic arthritis of the right knee with limitation of motion for the entire period.  

Under Diagnostic Code 5257, other impairment of the knee, a 10 percent rating is warranted where there is slight recurrent subluxation or lateral instability.  A 20 percent rating requires moderate recurrent subluxation or lateral instability.  A 30 percent rating requires severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Under Diagnostic Code 5258, dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint, warrants a maximum 20 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Also potentially applicable is Diagnostic Code 5259, removal of semilunar cartilage, symptomatic, which warrants a 10 percent rating.

Diagnostic Code 5010, traumatic arthritis, is to be rated under Diagnostic Code 5003, degenerative arthritis.  38 C.F.R. § 4.71a.  Diagnostic Code 5003 states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When the limitation of motion is not compensable under appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1. 

Diagnostic Code 5260, limitation of flexion of the leg, provides for a noncompensable rating for flexion limited to 60 degrees; a 10 percent rating for flexion limited to 45 degrees; a 20 percent rating for flexion limited to 30 degrees; and a 30 percent rating for flexion limited to 15 degrees.  38 C.F.R. § 4.71a.  A 30 percent disability rating is the highest available under Diagnostic Code 5260.  38 C.F.R. § 4.71a. 

Diagnostic Code 5261, limitation of extension of the leg, provides for a noncompensable rating for extension limited to 5 degrees; a 10 percent rating for extension limited to 10 degrees; a 20 percent rating for extension limited to 15 degrees; a 30 percent rating for extension limited to 20 degrees; a 40 percent rating for extension limited to 30 degrees; and a 50 percent rating for extension limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Standard range of motion of a knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

VA's General Counsel has held that a Veteran who has arthritis and instability of the knee could receive separate ratings under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97 (1997); 62 Fed. Reg. 63,604 (1997).  When a knee disorder is already rated under Diagnostic Code 5257, the Veteran must also have limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 in order to obtain a separate rating for arthritis.  If the Veteran does not at least meet the criteria for a zero-percent rating under either of those codes, there is no additional disability for which a rating may be assigned. 

In VAOPGCPREC 9-98 (1998); 64 Fed. Reg. 52,376 (1999), the VA General Counsel further explained that, when a Veteran has a knee disability rated under Diagnostic Code 5257, to warrant a separate rating for arthritis based on X-ray findings, the limitation of motion need not be compensable under Diagnostic Code 5260 or Diagnostic Code 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.  In the alternative, a compensable rating may be granted by virtue of 38 C.F.R. § 4.59.

In VAOPGCPREC 9-2004 (2004), 69 Fed. Reg. 59,990 (2004), the VA General Counsel held that when considering Diagnostic Codes 5260 and 5261 together with 38 C.F.R. § 4.71, a Veteran may receive a rating for limitation in flexion only, limitation of extension only, or separate ratings for limitations in both flexion and extension under Diagnostic Code 5260 (leg, limitation of flexion), and Diagnostic Code 5261 (leg, limitation of extension).  Where a Veteran has both a limitation of flexion and limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg. 

The Veteran had arthroscopy with debridement of the right knee meniscus in May 1996.

A letter from the SAOC, dated January 1998, indicates that the Veteran was medically disabled to perform his regular work duties; however, sedentary work was suggested as an alternative.  The Veteran indicated that sedentary work was not available and that he had been medically retired since May 1996.

VA outpatient treatment records dated from May 1999 to June 2002 show that the Veteran was treated intermittently for symptoms associated with his right knee disability.  In June 1999, the provider documented that the Veteran had been medically retired from the railroad since November 1996.  In August 1999, the Veteran reported that his orthopedist recommended reconstruction of the knee due to loose ligaments and tendons and the bones rubbing against one another.  Objective evidence of loose ligaments and tendons was not indicated in the medical records.

A February 2000 orthopedics request indicates that the Veteran had right knee pain that had been worsening with resting and weightbearing.  In March 2000, the Veteran had a range of motion of -5 degrees to 100 degrees with pain and crepitus but no swelling.  He reported significant pain and was provided with a cane.

In June 2001, the Veteran reported that his knee had been "going out" and that orthopedics recommended a knee replacement.

A letter from the CAVHS dated in June 2001 shows that the Veteran continued to have pain and disability of function in the right knee.  Diagnoses included old anterior cruciate ligament injury of the right knee, medial meniscus tear, chondromalacia, and loose body of the posterior right knee joint.  A magnetic resonance imaging (MRI) study was said to reveal an old anterior cruciate ligament injury of the right knee; a medial meniscus tear of the right knee; chondromalacia of the right patellofemoral joint and lateral joint compression; and loose body of the posterior right knee joint.  Arthroscopy was planned for evaluation and surgical repair.

A June 2002 VA examination report shows the Veteran reported ongoing pain in the right knee which he described as a 9 on a scale of 10.  He added that he had not worked since 1996.  He noted experiencing episodic swelling.  He could walk approximately 3 blocks at which point he would have to stop because of the pain.  He would develop pain after standing for 10 minutes.  He indicated that he had a tendency to shift the weight to the left side, and at times the right knee would collapse resulting in excessive pain and swelling.  He would take pain medication.  Physical examination revealed a five degree valgus trend in alignment and a range of motion from 0 to 120 degrees.  Collateral and cruciate ligaments were stable.  Extreme ranges of motion were painful.  Arthritis and genu valgus was noted on X-ray.  The diagnosis was degenerative/traumatic arthritis of the right knee and osteochondrosis.  The Veteran described pain and a considerable or severe functional loss because of his restricted endurance and restriction of range of motion of the right knee joint.  The examiner added that the Veteran's functional loss would increase in the future and that the Veteran would require a total knee replacement.

Private medical treatment records from the JRMC dated from April 2003 to August 2003 show that the Veteran continued to receive physical therapy for ongoing right knee pain.

A private medical examination report from W.S.B., M.D., dated in July 2003, shows the Veteran reported pain and swelling of the right knee.  There was also a mild valgus alignment of the right knee.  A history of two prior arthroscopies with some minimal benefit was noted.  Physical examination revealed bone to bone crepitus in the lateral compartment of the right knee with minimal valgus alignment of about seven or eight degrees.  He could fully extend and flex to about 120 degrees.  X-rays revealed end stage lateral compartment arthritis with significant osteophyte formation.  The impression, in pertinent part, was symptomatic right knee osteoarthritis.  The plan was for physical therapy and a large steroid injection.  It was indicated that the Veteran would eventually knee a total knee replacement.

An August 2003 VA orthopedic consultation report shows the Veteran continued to report marked pain in the right knee.  He used a cane to support the right knee.  Physical examination revealed that the right knee was larger than the left.  He was able to fully extend and flex past 110 degrees.  All ligaments were intact and nontender to stress.  There was no tenderness to palpate about the knee.  X-rays revealed marked narrowing of the lateral compartment.  The diagnosis was moderate to marked degenerative joint disease of the right knee, particularly the lateral compartment.

A letter from Dr. W.S.B. dated in August 2003 shows that the Veteran had end stage right knee arthritis of the lateral compartment.  A total knee replacement was planned.  Symptoms included bone on bone crepitus with minimal valgus alignment.  Range of motion was from 0 to 120 degrees.

The Veteran had a right total knee replacement on September 12, 2003.

As noted above, the Veteran's right knee was initially rated as 20 percent disabling under Diagnostic Code 5299-5258.  In September 2003, the DRO changed the diagnostic code to 5299-5257 and explained that while the June 2002 VA examination did not show instability of the knee, the Veteran demonstrated muscle atrophy and significant functional loss due to restricted endurance and painful motion, which was analogous to a 20 percent rating under Diagnostic Code 5299-5257.  Id.; See also Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  The DRO found a 30 percent rating was warranted as of July 18, 2003 under Diagnostic Code 5299-5257 based on a treatment record showing severe exacerbation of right knee pain and the treating provider's suggestion that he have a knee replacement in the near future.

Here, the Board acknowledges the Veteran's reports of his right knee slipping or "going out" and his use of a cane.  The Veteran also reported during his VA examination that his knee would collapse and then swell.  He described his pain as a 9 on the pain scale, with 10 being the worst pain.  While the Board observes that there is no objective indication of lateral instability or recurrent subluxation of the knee prior to September 11, 2003, the Board acknowledges that the disability is being rated by analogy based on the severity of his symptoms, to include functional impairment due to weakness, lack of endurance, effusion, and subjective symptoms of giving way.  Accordingly, the Board finds an initial 30 percent rating for severe symptoms is warranted for this entire period for his right knee injury, status post partial meniscectomy, rated as analogous to severe other impairment of the knee, recurrent subluxation and instability.  Diagnostic Code 5257 does not provide schedular ratings in excess of 30 percent.

Regarding the Veteran's arthritis of the right knee, the Board notes that arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003, 5010.  The criteria under Diagnostic Codes 5003 and 5010 apply when limitation of motion would be noncompensable under a limitation of motion code.  38 C.F.R. § 4.71a, Diagnostic Code 5003, 5010.  Accordingly, the Board has considered whether higher ratings are warranted under Diagnostic Code 5260, limitation of flexion, and/or Diagnostic Code 5261, limitation of extension.  38 C.F.R. § 4.71a.  However, the Veteran's range of motion during this period has measured to full, or zero degrees, of extension at its worst, while flexion has measured to 100 degrees or more at its worst.  For compensable ratings, extension must be limited to 10 degrees or more under Diagnostic Code 5261 and/or flexion must be limited to 45 degrees or less under Diagnostic Code 5260.  

The Board has considered whether the minimum compensable rating is warranted under either diagnostic code based on functional impairment due to factors such as pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-7.  
The Board notes that even with consideration of these factors, a compensable rating is not warranted under either Diagnostic Code 5260 or 5261.  The Veteran's range of motion is well beyond required limitations necessary for compensable ratings under Diagnostic Code 5260 or 5261 even when considering Deluca factors.  See 38 C.F.R. § 4.7; see also 38 C.F.R. §§ 4.40, 4.45, 4.59 as applied under DeLuca, 8 Vet. App. at 204-08; 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.

A 20 percent disability rating is not warranted for arthritis under Diagnostic Code 5003 or 5010 unless there is X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  In this case, the evidence does not show that the Veteran's arthritis involves two or more major joint groups.  

In summary, the evidence does not show that the Veteran's arthritis results in limitation of motion to a compensable degree under appropriate diagnostic codes or that the arthritis involves two or more major joint groups.  Therefore, a disability rating in excess of 10 percent for right knee arthritis is not warranted.

The Board has considered whether a separate rating under Diagnostic Code 5258 is warranted for dislocated semilunar cartilage.  38 C.F.R. § 4.71a.  However, the Veteran's pain and effusion have already been considered under Diagnostic Codes 5299-5257 and 5010 and there has been no evidence of frequent episodes of "locking" of the knee.  The Board acknowledges the Veteran's argument that the Veteran presented with right knee swelling, pain, and locking in May 1996.  See Correspondence, July 24, 2014.  However, these symptoms were observed prior to his surgery in May 1996 and were noted more than one year prior to the Veteran's filing of his current claim on appeal.  Since the May 1996 surgery and prior to November 1, 2004, the evidence does not show frequent episodes of locking of the knee.  Thus, the Veteran does not meet the criteria for a separate rating under this diagnostic code.

The Board has also considered whether a separate rating under Diagnostic Code 5259, removal of semilunar cartilage, is warranted.  However, only part of the cartilage in his knee had been removed during this period.  Further, the symptoms related to the knee have been accounted for under Diagnostic Code 5299-5257 and Diagnostic Code 5010; thus, to grant a separate rating under Diagnostic Code 5259 would constitute pyramiding and is not permitted.  38 C.F.R. §§ 4.71a, 4.14.

The Board also finds that Diagnostic Code 5256 (ankylosis of the knee), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum) are not applicable here, as the medical evidence does not show that the Veteran has these disabilities.  38 C.F.R. § 4.71a.

The Board has also considered whether a separate rating would be warranted for any scars of the right knee during this period.  However, while the evidence during this period has shown that the Veteran had undergone arthroscopic knee surgeries, there are no findings with which to quantify the nature and severity of any residual scars.

The Board has considered the statements of the Veteran as to the extent of his right knee symptoms.  He is certainly competent to report that his symptoms are worse.  Layno, 6 Vet. App. at 470.  However, in evaluating a claim for an increased schedular rating, VA must weigh his statements against the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  

In sum, the Board finds that the Veteran's right knee disability warrants an initial 30 percent rating for symptoms analogous to severe recurrent subluxation or instability of the knee, and to this extent, the appeal is granted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5299-5257.  A disability rating greater than 10 percent for arthritis of the right knee is not warranted and to this extent, the appeal is denied.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261.  

The evidence reflects that the Veteran's symptoms have remained constant throughout the course of the period on appeal and, as such, staged ratings are not warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

B. Right Knee Disability from November 1, 2004

For the period from September 12, 2003, to October 31, 2004, the Veteran was rated at 100 percent pursuant to 38 C.F.R. § 4.30 for convalescence, and there is no basis for assigning a higher rating during this period.  

Beginning on November 1, 2004, the Veteran's right knee disability was rated as 60 percent disabling under Diagnostic Code 5055, for knee replacement (prosthesis).  Under this diagnostic code, for one year following the prosthetic replacement of a knee joint, a 100 percent disability rating is assigned.  This was the case here as the Veteran was assigned a 100 percent disability rating from September 12, 2003, to October 31, 2004.  Thereafter, a 60 percent disability rating is warranted if there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain or limitation of motion, the disability is to be rated by analogy to Diagnostic Codes 5256 (ankylosis of the knee), 5261 (limitation of extension) or 5262 (impairment of the tibia and fibula).  Diagnostic Code 5055 provides that the minimum rating for a knee replacement is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055.

As the 60 percent disability rating is the maximum possible single schedular rating under Diagnostic Codes 5003 and 5256-5263, rating under any one of those diagnostic code provisions would not afford the Veteran a higher disability rating from November 1, 2004.

In determining whether the Veteran could be entitled to a higher combined rating under these criteria, the Board must consider the amputation rule, which states that the combined rating for disabilities of an extremity shall not exceed the rating for amputation of the extremity at the elective level, were amputation to be performed.  38 C.F.R. § 4.68.  The rating schedule establishes that, with regards to a lower extremity, an amputation at the middle or lower third of the thigh is assigned a 60 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5162.  Amputation of a leg with defective stump and thigh amputation recommended, or where not improvable by a prosthesis controlled by natural knee action may also be assigned a 60 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5163, 5164.  In order to have the 80 percent disability rating available under Diagnostic Code 5161, the Veteran's disability would have to be comparable to amputation of the thigh at the upper third, one-third of the distance from perineum to knee joint measured from the perineum.  38 C.F.R. § 4.71a, Diagnostic Code 5161. 

A June 2004 VA spine examination report shows that the Veteran reported a great deal of improvement and less pain in the right knee.  Physical examination of the right knee revealed a well healed anterior scar that was consistent with the surgery.  The scar was not tender or cosmetically disfiguring and did not interfere with function.  Muscle development above and below the knee was good.  He had full extension and approximately 95 to 100 degrees of flexion of the right knee.  The diagnosis was total knee replacement, right knee as a treatment of posttraumatic degenerative arthritis of the knee.

During his September 2006 hearing, the Veteran described experiencing increased pain, weakness, and instability of the right knee.  He added that he required the use of a cane for ambulation.

A March 2007 VA examination report shows that the Veteran reported soreness and weakness of the right knee, but not the prior level of pain.  Physical examination revealed that he walked with a limp, not bending the right knee.  There was a well healed surgical scar.  Range of motion was from 0 to 85 degrees with no signs of sepsis, subluxation, or instability.  Quadriceps was atrophied on the right side as compared to the left.  He exhibited weakened movement, excess fatigability, and incoordination following one time use.  The weakness was said to significantly limit his functional ability at all times.  He did not describe flare-ups, but was weakened to the point that he was barely able to get around due to poor control of his right leg.  There was no instability.  X-rays revealed well-seated total knee arthroplasty in place without sign of problems, loosening, or other abnormality.  The impression was status post right total knee arthroplasty.  He used a cane, but could walk a few steps without it.  He did not work and his activities were limited mostly to sedentary activities.

An April 2008 VA joints examination report shows that the Veteran reported that he continued to walk with a cane.  His prior employment was with the railroad as a purchasing clerk.  He then worked for the government as an inspector of gas mask equipment.  Physical examination revealed that the right knee was slightly larger than the left but there was no effusion, heat, or redness.  There was a nine inch vertical scar extending from just above the knee to just below the patella.  The scar was unremarkable and not tender.  There was no tenderness to percussion or palpation of the knee.  There was no lateral instability.  Range of motion was from 0 to 90 degrees because of pain.  After three repetitions, there was no change in range of motion due to pain, spasm, or tenderness.  The most recent X-ray of the right knee, in March 2007, showed a total arthroplasty in satisfactory position with no evidence of loosening.  The diagnosis was status post total knee replacement on the right.  The Veteran did not have flare-ups, but rather daily chronic symptoms. 

A VA examination report dated in January 2012 shows that the Veteran reported that he had not had much trouble of the right knee since the total right knee replacement surgery.  Physical examination revealed zero degrees of extension and 120 degrees of flexion with no objective evidence of painful motion.  There was no additional limitation of motion following repetition.  There was functional impairment of the right lower extremity, with less movement and instability.  The examiner noted frequent episodes of joint "locking", joint pain, and effusion.  There was no tenderness.  There was a surgical scar, however, it was not painful or unstable, and the total area did not exceed 39 square meters or six square inches.  There was a one half inch leg length discrepancy, and the Veteran used a cane for ambulation.  X-rays revealed no arthritis or patellar subluxation.  The Veteran's right knee impacted his ability to work in that he could not squat, kneel, or climb.  There was no incoordination, excess fatigue, or weakness with movement or following repetitive motion.  There were no flare-ups observed.  The examiner did not find that functional impairment was of the severity that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  The examiner opined that the right knee disability would not prevent gainful employment in a sedentary type job and that this status would have existed since 1996 based on the review of the claims file.

In an addendum dated in February 2012, the VA examiner added that all surgical procedures cause some tissue damage, and that the Veteran did have some residuals of heat and cold sensitivity, but the scar was said not to limit motion.

A VA examination report dated in May 2012 shows that it was reiterated that the Veteran did not have additional conditions that impacted his ability to work that were not previously addressed.

In this case, a preponderance of the evidence is against a finding that the Veteran's right knee disability is comparable to amputation at the upper third of the thigh.  Based on the affected body parts, it is at most comparable to amputation of the lower third of the thigh, which only warrants a 60 percent disability rating.  In this regard, the evidence dated since the Veteran's right total knee replacement surgery has shown that he has reduced pain, and that while he did weakness, fatigability, and incoordination requiring the use of a cane, this did not rise to the level of an amputation at the upper third of the thigh.  Thus, as the provisions of 38 C.F.R. § 4.68 limit the combined rating for the Veteran's residuals of a right knee disability to 60 percent, the currently assigned 60 percent disability rating is the maximum schedular rating that can be assigned.  Therefore, as a matter of law, a schedular rating in excess of 60 percent is not warranted for residuals of a right total knee arthroplasty from November 1, 2004.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board has also considered whether a separate disability rating may be assigned for a residual scar of the Veteran's right total knee replacement surgery under 38 C.F.R. § 4.118.  However, in the Veteran's case, his residual scar from the previous surgery has consistently been reported as well healed with no evidence of any disablement.  In June 2004, a well healed anterior scar that was consistent with the surgery was noted.  The scar was not tender or cosmetically disfiguring and did not interfere with function.  In March 2007, the scar was said to be well-healed.  In April 2008, a nine inch vertical scar was described extending from just above the knee to just below the patella which was unremarkable and not tender.  In January 2012, the surgical scar was described as not painful or unstable, and the total area did not exceed 39 square meters or six square inches.  As such, a separate compensable disability rating for the Veteran's residual scarring is not warranted. 

The Board has considered the statements of the Veteran as to the extent of his right knee symptoms.  He is certainly competent to report that his symptoms are worse.  Layno, 6 Vet. App. at 470.  However, in evaluating a claim for an increased schedular rating, VA must weigh his statements against the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  

As noted above, consideration has been given to the assignment of additional "staged ratings," however, in the present case, the Veteran's symptoms remained relatively constant throughout the course of the period captioned above and, as such, additional staged ratings are not warranted.

C. Extraschedular Consideration

The Veteran asserts that he is entitled to increased ratings for his right knee disability based on extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  For rating purposes, ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service ("Director") upon field station submission, is authorized to approve an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b), 4.16(b).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court addressed at length the extra-schedular provisions of 38 C.F.R. § 3.321(b).  The Court held that the determination of whether a claimant is entitled to an extraschedular rating is a three-step inquiry.  Id. at 115.  In Anderson v. Shinseki, 22 Vet. App. 423, 427 (2008), the Court clarified that the Thun steps are, in fact, "elements."

The first step or element is a finding of whether the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun, 22 Vet. App. at 115.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  This task is to be performed by the RO or the Board.  Id.

If the first element is met, the second step or element is a determination of whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Thun, 22 Vet. App. at 116. Such factors include "marked interference with employment" and "frequent periods of hospitalization."  Id.  This task is also to be performed by the RO or the Board.  Id.

If these two elements are met, the case must be referred to the Director for completion of the third step or element-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  The Court has held that neither the RO nor the Board is permitted to assign an extra-schedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  Anderson, 22 Vet. App. at 426 (citing Floyd v. Brown, 9 Vet. App. 88, 95 (1996)). 

The Board acknowledges that pursuant to various Board remands, the Veteran's claims were referred to the Director for consideration.  The Director provided administrative decisions in January 2013, June 2015, November 2016, and December 2016.  Each decision denied entitlement to extraschedular benefits for both of the Veteran's claims.  However, while the Director's extraschedular decisions may serve to inform the Board's review, the decisions are not evidence.  These decisions are reviewable by the Board on a de novo basis.  Kuppamala v. McDonald, 27 Vet. App. 447, 456-58 (2015); see Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009) ("[A]lthough the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the denial of an extraschedular rating on appeal.").  Indeed, the Board is permitted to review the entirety of the proceedings below.  38 U.S.C.A. § 7104(a) (stating that the Board's review is "based on the entire record in the proceeding and upon consideration of all evidence and material of record").  It follows that the Board has jurisdiction to review whether the decision not to award an extraschedular rating was appropriate under all three elements set forth in Thun.  Anderson, 22 Vet. App. at 428. 

In Kuppamala, the Court stated that the Board has the requisite experience to assign extraschedular ratings, as it considers the average impairment in earning capacity in every decision involving the rating schedule, and in many instances, such as when rating a disability by analogy or conducting an analysis of a psychiatric disability under certain diagnostic codes, the Board goes beyond mere mechanical application of the rating schedule.  Id. at 457.  The Board may assign an extraschedular rating when appropriate, and is only precluded from assigning an extraschedular rating "in the first instance."  Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996).  With respect to the term "in the first instance," the Court has clarified that the Board may assign extraschedular ratings when reviewing either a grant or a denial of an extraschedular rating by the Director.  Kuppamala, 27 Vet. App. at 456. 

The Court has set out three elements, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board has reviewed all of the evidence relating to the Veteran's right knee disability and finds that the schedular criteria adequately encompass the severity of his right knee disability during the pendency of the claim.

For the period prior to November 1, 2004, the evidence shows that the Veteran was granted temporary total evaluations when appropriate to compensate him for hospitalizations requiring convalescent periods.  Further, the Board has also granted an initial 30 percent rating under Diagnostic Code 5299-5257 for the right knee injury, for symptoms analogous to severe recurrent subluxation or lateral instability of the knee.  In granting this increased rating, the Board liberally construed the rating criteria to allow for the award of an initial rating in excess of 20 percent.  In assigning the initial 30 percent rating, the Board considered the Veteran's functional impairment due to weakness, fatigue, lack of endurance, and edema as well as his use of a cane and subjective complaints of his knee giving way to find that the Veteran had, by analogy, severe recurrent subluxation or lateral instability of the knee.  The Board points out that none of the objective evidence prior to November 1, 2004 shows recurrent subluxation or lateral instability of the knee; however, when considering the functional impact of the disability on the Veteran, to include employment, the Board finds that the liberal assignment of the initial 30 percent rating is warranted so that all of the Veteran's symptoms are compensated.  

The Board also considered the Veteran's functional impairment due to pain and noncompensable limitation of motion in the continued assignment of a 10 percent rating under Diagnostic Code 5010.  The Board points out that higher schedular ratings are provided under Diagnostic Codes 5010-5260 and 5010-5261 for limitation of flexion and extension.  However, as discussed above, the severity of the Veteran's right knee disability does not equate to even the minimum compensable rating for limitation of flexion or extension under these diagnostic codes.

While the Veteran alleges that he has had an exceptional or unusual disability picture for this period, such as marked interference with employment or frequent periods of hospitalization, the impact on employment as well as his hospitalizations have already been considered and compensated in the assignment of the schedular ratings.

The Board acknowledges that the Social Security Administration (SSA) awarded disability benefits for the right knee in 1996 and that the Veteran has been unemployed since that time.  However, as discussed in detail below, SSA has different standards for determining employability and medical providers have consistently stated that the Veteran could perform sedentary employment during this period.  Moreover, the schedular criteria are based on the average impairment of earning capacity and are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  In assigning the 30 percent initial rating under Diagnostic Code 5299-5257, in conjunction with the 10 percent rating under Diagnostic Code 5010 for arthritis, the Board finds that the combined 40 percent rating adequately compensates the Veteran for his right knee symptoms and the impact of his disability on employment for this period.  See 38 C.F.R. §§ 4.1 and 4.25, Table I.  Based on the foregoing, the Board finds that the schedular criteria are adequate for rating purposes.  As such, the assignment of an extraschedular rating for the right knee is not warranted for this period.

The Board also finds that an extraschedular rating is not warranted from November 1, 2004 as the rating criteria adequately encompass the Veteran's right knee symptoms post total knee replacement.  For a 60 percent rating, the Veteran must have chronic residuals consisting of severe painful motion or weakness in the affected extremity.  While the Veteran has had symptoms other than painful motion and weakness, the amputation rule provides that a rating in excess of 60 percent is not warranted unless the Veteran's disability is comparable to amputation of the thigh at the upper third, one-third of the distance from perineum to knee joint measured from the perineum.  38 C.F.R. § 4.71a, Diagnostic Code 5161.  As discussed above, the Veteran's symptoms have not been shown to equate to amputation of the thigh at the upper third as he still has considerable use of the lower extremity.  Moreover, the January 2012 examiner indicated that the Veteran did not have functional impairment of the severity that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  Based on the available evidence, the Board finds that it does not present an unexpected, exceptional, or unusual disability picture for status-post total knee replacement.  The Board can find nothing to indicate that the disability picture is not contemplated by the currently assigned 60 percent rating for this period.  Since the rating criteria are adequate, the assignment of an extraschedular rating for the period from November 1, 2004 is not warranted.

II. TDIU 

The Veteran seeks entitlement to a TDIU prior to November 1, 2004 based on extraschedular consideration under 38 C.F.R. § 4.16(b).  Total disability ratings for compensation may be assigned where the schedular rating is less than total and when the veteran is unable to secure or follow a "substantially gainful" occupation (i.e. work which is more than marginal, that permits the individual to earn a "living wage," 38 C.F.R. § 4.16(b); Moore v. Derwinski, 1 Vet. App. 356 (1991), as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Under VA regulations, when a claimant fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), the RO may submit such case to the Director, Compensation and Pension Service ("Director"), for extraschedular consideration.  38 C.F.R. § 4.16(b).  As with extraschedular ratings discussed above, the Board may not grant a total rating in the first instance, and when there has been a review by the Director, that determination is subject to review by the Board on appeal.  .  See Floyd, 9 Vet. App. at 95; Anderson, 22 Vet. App. at 277-28.

Prior to November 1, 2004, the Veteran did not meet the schedular criteria for consideration of a TDIU.  However, since he submitted statements alleging that he was unemployable due to his service-connected right knee, to include records from the Social Security Administration (SSA) showing the award of disability benefits and a recommendation from a provider that he be medically retired, his claim was referred to the Director for consideration.  The Director provided administrative decisions in January 2013, June 2015, November 2016, and December 2016.  Each decision denied entitlement to TDIU prior to November 1, 2004 on an extraschedular basis.  Since the Director has denied entitlement to a TDIU prior to November 1, 2004 on an extraschedular basis in the first instance, the Board now has the authority to consider, and if appropriate, award TDIU on an extraschedular basis for this period.

Entitlement to TDIU requires the presence of an impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016). 

According to the Veteran's DD Form 214, his Military Occupational Specialty (MOS) was engineer equipment manager, which was equivalent to a civilian engineer equipment mechanic.  Subsequent to service the Veteran attended some classes, but it does not appear that he completed his degree.  The evidence shows that he served as a purchasing clerk for the railroad from 1978 to 1989.  From 1989 to 1997, he then worked for PBA as an equipment inspector, inspecting and repairing protective masks and gear.  See VA Form 21-8940, Application for Increased Compensation Based on Unemployability.

In a May 1996 treatment record, Dr. C.A.C. at SAOC indicates that given the Veteran's age and activity level, arthroscopic debridement of the right knee was recommended.  Surgery was conducted on May 17, 1996 and on May 29, 1996, Dr. C.A.C. indicated that he felt the Veteran would never fully recover from the arthritis of the knee and would probably require Social Security disability in the near future.  The Veteran was not a candidate to return to work at that time.

In June 1996, Dr. C.A.C. stated that it would be inappropriate to return the Veteran to work for anything more than sedentary work.  In July 1996, Dr. C.A.C. stated that the Veteran could not return to PBA at that time.  He stated that the Veteran should consider filing for SSA benefits and take medical retirement.

In July 1996, Dr. C.A.C. drafted a letter to a claims examiner at PBA.  Dr. C.A.C. indicated that the Veteran had injured his right knee in the 1970s and that the condition had worsened.  He stated that he performed an arthroscopic evaluation with debridement and observed marked degenerative arthritis of the right knee.  Dr. C.A.C. opined that the Veteran would not be able to return to work at PBA in a gainful manner and he recommended that the Veteran be medically retired.  He indicated that if a sedentary job could be found, this would be an alternative.

A December 1996 field report from SSA indicates that the Veteran had difficulty walking and walked with a cane.  A January 1997 case review note summarized the Veteran's knee history and necessity for an eventual total knee replacement.  The reviewer stated that the Veteran's condition met the intent of 1.03A.  Specific findings regarding employability or the impact of the right knee on employability were not indicated.  

A January 1998 letter from SAOC indicates that the Veteran was medically disabled to perform his regular duties at PBA but that sedentary employment was suggested as an alternative.  The Veteran reported that sedentary work was not available, so he medically retired.

In November and December 2000 letters from the Railroad Retirement Board (RRB), the RRB indicates that the Veteran met the requirements for disability annuity as of January 1997 based on his condition meeting the definition of a disability under the Social Security Act.  The December 2000 letter informed the Veteran that he must inform the RRB if he returns to work, if he becomes self-employed, or if his doctor indicates that he can return to work.  The RRB stated that his case may be periodically reviewed to see if his condition remained severe enough to prevent any work activity.

In January 2012, the VA examiner opined that the Veteran's right knee disability would not prevent him from obtaining and maintaining employment in a sedentary type job.  The examiner stated that this status would have existed since 1996 based on his review of the claims file, history provided by the Veteran, and the examination, to include review of the imaging studies and VA treatment records.

The Board has also considered the Veteran's arguments, to include his July 2013 correspondence wherein he indicates that he was medically disabled from the railroad and started receiving railroad retirement disability in 1998.

The Board has reviewed all of the evidence, but finds that an TDIU prior to November 1, 2004 on an extraschedular basis is not warranted.  As noted above, the Veteran previously worked as a purchasing clerk for the railroad and then as an inspector for PBA.  The Veteran has presented no evidence that his previous employment has rendered him without skills to perform sedentary employment.  While his work with PBA was labor intensive, it does not appear that his employment with the railroad had the same physical requirements.  

More importantly, the June 1996, July 1996, and January 1998 letters from SAOC all stated that the Veteran was capable for performing sedentary work.  At most, the letters stated that the Veteran could not return to his regular duties at PBA.  The Board acknowledges the Veteran's argument that the July 1996 letter from SAOC supports his claim that he was unable to work at all due to his right knee disability.  However, this letter was addressed to the claims examiner at PBA and indicated that the Veteran could not return to his current work at PBA in a gainful manner.  The provider indicated that an alternative was for the Veteran to be assigned to a sedentary job.  At most, this letter applies to the Veteran's labor intensive job with PBA and indicates that he could no longer perform those duties.  The provider clearly states that sedentary employment was an option.  Thus, this letter does not support a finding that the Veteran's right knee disability, without consideration of any other factors, rendered him unable to obtain and maintain substantially gainful employment.  This finding is supported by the January 1998 letter, which specifically states that the Veteran was medically disabled to perform his regular duties at PBA but that sedentary employment was an alternative.

The Board has considered the findings by the SSA and RRB; however, these decisions are not determinative in this case.  A TDIU is based upon the severity of the service-connected disability and can consider the Veteran's level of education, special training, and previous work experience in arriving at a conclusion.  It is unclear what factors SSA and the RRB used to determine the Veteran's employability status.

The Board has considered the Veteran's employment history, his education, and the severity of his right knee disability and spine disability prior to November 1, 2004, and finds that his service-connected disabilities did not render him unable to obtain and maintain substantially gainful employment prior to November 1, 2004.  While the Veteran's providers indicated on several occasions that his right knee disability precluded him from the labor intensive work at PBA, the providers stated that he was capable of engaging in sedentary employment.

As the preponderance of the evidence is against the claim, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable, and his claim for an effective date earlier than November 1, 2004 for the grant of a TDIU on an extraschedular basis must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

III. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  Since the most recent JMR and Board remand, neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).



ORDER

Prior to July 18, 2003, entitlement to a rating of 30 percent, but not higher, for right knee injury, status post partial meniscectomy, is granted subject to the regulations governing the award of monetary benefits.

Prior to September 12, 2003, entitlement to a rating in excess of 30 percent for right knee injury, status post partial meniscectomy, is denied.  

Entitlement to an initial rating in excess of 10 percent for right knee traumatic arthritis, to include on an extraschedular basis, is denied.

Entitlement to a rating in excess of 60 percent for right knee arthroplasty from November 1, 2004, to include on an extraschedular basis, is denied.

Entitlement to a TDIU on an extraschedular basis prior to November 1, 2004 is denied.





______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


